The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0004], note that --of the Invention-- should be inserted after “Summary” for consistency with PTO guidelines. Page 3, in paragraph [0009], third & 4th lines therein, note that the recitation of “its width and length” should be rewritten as --the width and length of the electronic component-- for an appropriate characterization. Page 3, in paragraph [0011], 8th line therein and page 10, in paragraph [0040], 4th line therein, it is noted that the term “Thereby” should be rewritten as --Therefore--, respectively at these instances for an appropriate characterization. Page 4, in paragraph [0018], first line therein, note that the recitation of “cavities on both sides of the electronic component and” should be rewritten as --cavities being on both sides of the electronic component and due to-- for an appropriate characterization. Page 5, in paragraph [0018], 4th line therein, note that the recitation of “so-called suspended substrate,” should be rewritten as --so-called “suspended substrate”,-- for an appropriate characterization. Page 5, in paragraphs [0020] & [0021], second line in each paragraph, it is noted that the term “sur-face” (i.e. paragraph [0020]) and the term “be-tween” (i.e. paragraph [0021]), should be rewritten as --surface-- & --between--, respectively at these instances for grammatical clarity. Page 5, in paragraph [0024], second line therein, it is noted that the recitation of “beside it” should be rewritten for a better characterization of this aspect of the invention. Page 6, in paragraph [0025], 6th line therein, note that the recitation of “if desired supported by thermal energy” is vague in meaning, especially since it is unclear how such “thermal energy” would relate to the recited “mechanical pressure” and note that the term “The” should be rewritten as --Therefore--, respectively and thus appropriate clarification of each issue [0027], third line therein and in paragraph [0028], second & third lines therein, note that the term “inlay” is respectively vague in meaning, at these instances and thus an appropriate clarification is needed. Page 6, in paragraph [0028], 4th line therein, note that a --,-- should be inserted after “element” for idiomatic clarity. Page 7, in paragraph [0028], 23rd line therein, note that --component-- should be inserted after “those” for an appropriate characterization; last line therein, note that --the-- should be inserted prior to “component” for idiomatic clarity. Page 7, in paragraph [0029], last line therein, note that the terminology “supra-conductive material” is vague in meaning and thus appropriate clarification of this terminology is needed. Page 8, in paragraph [0031], second line therein, note that the term “basis” should be rewritten as --surface-- for an appropriate characterization; 5th line therein, note that the recitation of “thanks to its small thickness” should be rewritten as --due to the small thickness thereof-- for an appropriate characterization. Page 8, in paragraph [0033], 4th & 5th lines therein, note that the recitation of “if desired accompanied by the supply of thermal energy” is vague in meaning, especially since it is unclear how such “thermal energy” would relate to the recited “applying pressure” and thus appropriate clarification is needed; 11th line therein, note that the pronoun “them” should be rewritten as --the through holes-- to indicate the intended feature for clarity and completeness of description. Page 9, in paragraph [0033], 16th line therein, note that the pronoun “They” should be rewritten as --The one or more components-- to indicate the intended feature for clarity and completeness of description. Page 9, in paragraph [0034], 4th & 5th lines therein, note that the recitation of “if desired accompanied by heat” is vague in meaning, especially since it is unclear how such “heat” would relate to the recited “pressing force” and thus appropriate clarification is needed. Page 9, in paragraph [0036], first & third lines therein, note that --one-- should be inserted after “either”, respectively at these instances for an [0050], last line therein, it is noted that the recitation of “its main surfaces” should be rewritten as --main surfaces thereof-- for idiomatic clarity. Page 12, in paragraph [0054], 5th line therein, note that --herein-- should be inserted after “shown” for idiomatic clarity; 9th & 10th lines therein, note that it is unclear whether the recitation of “conductive materials 13, 26” would be an accurate and complete characterization of the intended “conductive materials” (e.g. how about conductive materials 16 & 23?) and thus appropriate clarification is needed. Page 12, in paragraph [0058], second line therein, note that reference label “16” is vague in meaning, especially since such a reference label does not appear in any one of Figures 2 to 4 and thus appropriate clarification is needed. Page 13, in paragraph [0058], 5th line therein, note that --as shown in Figures 2 and 3-- should be inserted after “25” and note that --as shown in Figure 1-- should be inserted after “30”, respectively for an appropriate characterization consistent with the labeling in those drawings. Page 13, in paragraph [0060], first and second lines therein; page 13, in paragraphs [0061], [0062] & [0063], first line in each paragraph; page 14, in paragraph [0064], last line therein: note that --step-- should be inserted prior to “510” (i.e. paragraph [0060], first line therein), inserted prior to “520” (i.e. paragraph [0060], second line therein), inserted prior to “530” (i.e. paragraph [0061]), inserted prior to “540” (i.e. paragraph [0062]) and inserted prior to “550” (i.e. paragraphs [0063] & [0064]), respectively at these instances for appropriate characterizations. Page 14, in paragraph [0066], third line therein, note that the term “Also,” should be rewritten as –Also,-- to remove the unnecessary underlining.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 8, 10, 11, 12, 13; 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, line 3, note that the recitation of “is outside of the first and second cavities” is vague in meaning, especially since it is unclear whether there has been a previous recitation that the “electronic component” includes a “portion” that is “outside” of the first and second cavities. Appropriate clarification is needed.
In claim 10, line 3, note that it is unclear whether the “and/or” designation accurately characterizes the recited “structures” and thus appropriate clarification is needed.
In claim 11, line 4, note that it is unclear what characterizes a material that is “supra-conductive” and thus appropriate clarification is needed; lines 4 & 5, note that the respective recitations of “optionally coated” and “such as graphene” render the claim vague in meaning, especially since it is unclear whether the specified limitations would be considered positive limitations of the claim and thus appropriate clarification is needed.
In claim 12, lines 3 & 4, note that the respective recitations of “in particular reinforced or non-reinforced resin” (i.e. third line therein) and “for instance …”, at these instances render the claim vague in meaning, especially since it is unclear whether the specified materials would be considered positive limitations of the claim and thus appropriate clarification is needed.
In claim 13, note that it is unclear whether the recitation of “wherein the component carrier is shaped as a plate” would be an accurate characterization of this aspect of the invention, and thus appropriate clarification is needed.

The following claims have been found to be objectionable for reasons set forth below: 
In claim 16, line 2, note that --the steps of-- should be inserted after “comprising” for an appropriate characterization; line 12, it is noted that “embed-ding” should be rewritten as --embedding-- for grammatical clarity.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 13, 15; 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Glance et al. 
Glance et al (i.e. FIGS. 2, 4) discloses an electronic device (i.e. claim 1) and a method of manufacture (i.e. claim 16), comprising: an electronic component (e.g. a stripline circuit including a conductor strip (204) disposed on an RF substrate (203) in FIG. 2); a flat plate shape carrier component (i.e. conductive shield 200) including a first component carrier part (e.g. side member 210) having a first cut-out portion (e.g. channel space 206) formed therein and a second component carrier part (e.g. side member 211) having a second cut-out portion (e.g. channel portion 207), where the first cut-out portion and the second cut-out portion face opposite faces of the electronic component in a stacked or laminated arrangement to mount or embed the electronic component there between, such that the first and second cut-out collective form first and second air filled cavities on the opposite sides of the mounted or embedded electronic .
Claims 1, 2, 4-6, 9, 10, 13, 15; 16-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller. 
Miller (i.e. Figure 2) discloses an electronic device (i.e. claim 1) and a method of manufacture (i.e. claim 16), comprising: an electronic component (e.g. a stripline circuit including a signal trace disposed on an RF dielectric layer in Figure 2); a flat plate shape carrier component including a first component carrier part (e.g. top metal part) having a first cut-out portion (e.g. removed conductor) formed therein and a second component carrier part (e.g. bottom metal plate) having a second cut-out portion (e.g. removed conductor), where the first cut-out portion and the second cut-out portion face opposite faces of the electronic component in a stacked or laminated arrangement to mount or embed the electronic component there between, such that the first and second cut-out collective form first and second air filled cavities on the opposite sides of the mounted or embedded electronic component, as evident from Figure. 2. Note that since the carrier component is conductive, then the first and second component carrier parts are likewise conductive, thereby providing the surfaces in the first and second cut-out portions as also being completely conductive. Regarding claims 17, 18 & 20, note that adhesive material can be applied to the metal in the form of a sheet that bonds the first and second component carrier parts through pressing and note that the adhesive necessarily includes a cut-out corresponding to to the first and second cut-out portions, as per paragraph [0113].
s 1, 2, 4-6, 9, 10, 13-15; 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Caillat et al. 
Caillat et al (i.e. FIG. 1B) discloses an electronic device (i.e. claim 1) and a method of manufacture (i.e. claim 16), comprising: an electronic component (e.g. a stripline circuit including a microwave line (14) disposed on a membrane (8) in FIG. 1B); a flat plate shape carrier component  including a first component carrier part (e.g. formed as a machined substrate 4) having a first cut-out portion (e.g. cavity 6) formed therein and a second component carrier part (e.g. cover 16) having a second cut-out portion (e.g. cavity 18), where the first cut-out portion (6) and the second cut-out portion (18) face opposite faces of the electronic component in a stacked or laminated arrangement to mount or embed the electronic component there between, such that the first and second cut-outs (6, 18) collective form first and second air filled cavities on the opposite sides of the mounted or embedded electronic component, as evident from FIG. 1B. Note that the first and second component carrier parts (4, 16) have surfaces coated by shielding layers (i.e. 10, 12) and metallizations (i.e. 20, 22), thereby providing the surfaces in the first and second cut-out portions as also being completely conductive.
Claims 7; 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niman et al discloses an electronic component disposed within an assembly with liquid polymer layers. Swineford et al discloses a stripline circuit disposed within an air cavity of a multilayer substrate. 
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee